C. A. 9th Cir. [Certiorari granted sub nom. in No. 09-958, Maxwell-Jolly v. Independent Living Center of Southern Cal., Inc.; in No. 09-1158, Maxwell-Jolly v. California Pharmacists Assn.; Maxwell-Jolly v. California Hospital Assn.; Maxwell-Jolly v. Independent Living Center of Southern Cal., Inc.; Maxwell-Jolly v. Dominguez; in No. 10-283, Maxwell-Jolly v. Santa Rosa Memorial Hospital, 562 U. S. 1177.] Motion of the Solicitor General for leave to participate in oral argument as amicus curiae and for divided argument granted.